Exhibit $375,000,000 CREDIT AGREEMENT among ORTHOFIX HOLDINGS, INC., as Borrower, and ORTHOFIX INTERNATIONAL N.V., COLGATE MEDICAL LIMITED, VICTORY MEDICAL LIMITED, SWIFTSURE MEDICAL LIMITED, ORTHOFIX UK LTD, AND THE DOMESTIC SUBSIDIARIES OF ORTHOFIX INTERNATIONAL N.V., as Guarantors, THE LENDERS PARTIES HERETO, WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent and CITICORP NORTH AMERICA, INC., as Syndication Agent Dated as of September 22, 2006 WACHOVIA CAPITAL MARKETS, LLC, and CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.1 Defined Terms. 1 Section 1.2 Other Definitional Provisions. 34 Section 1.3 Accounting Terms. 34 ARTICLE II THE LOANS; AMOUNT AND TERMS 35 Section 2.1 Revolving Loans; Revolver Increase. 35 Section 2.2 Term Loan Facility; Incremental Term Loan. 38 Section 2.3 Letter of Credit Subfacility. 41 Section 2.4 Swingline Loan Subfacility. 45 Section 2.5 Fees. 46 Section 2.6 Commitment Reductions. 47 Section 2.7 Prepayments. 48 Section 2.8 Lending Offices. 50 Section 2.9 Default Rate and Payment Dates. 50 Section 2.10 Conversion Options. 51 Section 2.11 Computation of Interest and Fees. 51 Section 2.12 Pro Rata Treatment and Payments. 52 Section 2.13 Non-Receipt of Funds by the Administrative Agent. 54 Section 2.14 Inability to Determine Interest Rate. 55 Section 2.15 Illegality. 56 Section 2.16 Requirements of Law. 56 Section 2.17 Indemnity. 58 Section 2.18 Taxes. 59 Section 2.19 Indemnification; Nature of Issuing Lender’s Duties. 61 ARTICLE III REPRESENTATIONS AND WARRANTIES 62 Section 3.1 Financial Condition. 62 Section 3.2 No Change. 63 Section 3.3 Corporate Existence; Compliance with Law. 63 Section 3.4 Corporate Power; Authorization; Enforceable Obligations. 65 Section 3.5 Status Under Certain Statutes. 65 Section 3.6 Margin Regulations. 65 Section 3.7 No Legal Bar; No Default. 65 Section 3.8 No Material Litigation. 66 Section 3.9 ERISA. 66 Section 3.10 Environmental Matters. 67 Section 3.11 Use of Proceeds. 68 Section 3.12 Subsidiaries. 68 Section 3.13 Ownership. 68 Section 3.14 Indebtedness. 69 Section 3.15 Taxes. 69 Section 3.16 Intellectual Property. 69 Section 3.17 Solvency. 70 i Section 3.18 Investments. 70 Section 3.19 Location of Collateral. 70 Section 3.20 No Burdensome Restrictions. 70 Section 3.21 Labor Matters. 70 Section 3.22 Security Documents. 70 Section 3.23 Accuracy and Completeness of Information. 71 Section 3.24 Fraud and Abuse. 71 Section 3.25 Licensing and Accreditation. 72 Section 3.26 Other Regulatory Protection. 72 Section 3.27 Reimbursement from Third Party Payors. 72 Section 3.28 Other Agreements. 73 Section 3.29 Material Contracts. 73 Section 3.30 Insurance. 73 Section 3.31 Classification as Senior Indebtedness. 73 Section 3.32 Tax Shelter Regulations. 73 Section 3.33 Regulation H. 74 Section 3.34 Anti-Terrorism Laws. 74 Section 3.35 Compliance with OFAC Rules and Regulations. 74 Section 3.36 Compliance with FCPA. 74 ARTICLE IV CONDITIONS PRECEDENT 75 Section 4.1 Conditions to Closing Date and Initial Extensions of Credit. 75 Section 4.2 Conditions to All Extensions of Credit. 80 ARTICLE V AFFIRMATIVE COVENANTS 81 Section 5.1 Financial Statements. 81 Section 5.2 Certificates; Other Information. 82 Section 5.3 Payment of Obligations. 83 Section 5.4 Conduct of Business and Maintenance of Existence. 84 Section 5.5 Maintenance of Property; Insurance. 84 Section 5.6 Inspection of Property; Books and Records; Discussions. 85 Section 5.7 Notices. 85 Section 5.8 Environmental Laws. 86 Section 5.9 Financial Covenants. 87 Section 5.10 Additional Subsidiary Guarantors. 88 Section 5.11 Compliance with Law. 88 Section 5.12 Pledged Assets. 89 Section 5.13 Limitations on Colgate and Victory. 90 Section 5.14 Further Assurances; Post-Closing Covenant. 90 ARTICLE VI NEGATIVE COVENANTS 93 Section 6.1 Indebtedness. 93 Section 6.2 Liens. 95 Section 6.3 Nature of Business. 95 Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc. 95 Section 6.5 Advances, Investments and Loans. 97 Section 6.6 Transactions with Affiliates. 97 Section 6.7 Ownership of Subsidiaries; Restrictions. 97 ii Section 6.8 Fiscal Year; Organizational Documents; Material Contracts; Subordinated Indebtedness Documents. 98 Section 6.9 Limitation on Restricted Actions. 98 Section 6.10 Restricted Payments. 99 Section 6.11 Sale Leasebacks. 100 Section 6.12 No Further Negative Pledges. 100 Section 6.13 Accounts. 100 ARTICLE VII EVENTS OF DEFAULT 101 Section 7.1 Events of Default. 101 Section 7.2 Acceleration; Remedies. 104 ARTICLE VIII THE AGENT 104 Section 8.1 Appointment. 104 Section 8.2 Delegation of Duties. 105 Section 8.3 Exculpatory Provisions. 105 Section 8.4 Reliance by Administrative Agent. 105 Section 8.5 Notice of Default. 106 Section 8.6 Non-Reliance on Administrative Agent and Other Lenders. 106 Section 8.7 Indemnification. 107 Section 8.8 Administrative Agent in Its Individual Capacity. 107 Section 8.9 Successor Administrative Agent. 107 Section 8.10 Other Agents. 108 Section 8.11 Releases. 108 ARTICLE IX MISCELLANEOUS 109 Section 9.1 Amendments, Waivers and Release of Collateral. 109 Section 9.2 Notices. 111 Section 9.3 No Waiver; Cumulative Remedies. 112 Section 9.4 Survival of Representations and Warranties. 112 Section 9.5 Payment of Expenses and Taxes. 113 Section 9.6 Successors and Assigns; Participations; Purchasing Lenders. 114 Section 9.7 Adjustments; Set-off. 117 Section 9.8 Table of Contents and Section Headings. 119 Section 9.9 Counterparts. 119 Section 9.10 Effectiveness. 119 Section 9.11 Severability. 119 Section 9.12 Integration. 119 Section 9.13 Governing Law. 119 Section 9.14 Consent to Jurisdiction and Service of Process. 120 Section 9.15 Confidentiality. 120 Section 9.16 Acknowledgments. 121 Section 9.17 Waivers of Jury Trial. 121 Section 9.18 Patriot Act Notice. 122 Section 9.19 Resolution of Drafting Ambiguities. 122 Section 9.20 Judgment Currency; Payments in Dollars. 122 Section 9.21 Arbitration. 122 iii ARTICLE X GUARANTY 124 Section 10.1 The Guaranty. 124 Section 10.2 Bankruptcy. 125 Section 10.3 Nature of Liability. 125 Section 10.4 Independent Obligation. 125 Section 10.5 Authorization. 126 Section 10.6 Reliance. 126 Section 10.7 Waiver. 126 Section 10.8 Limitation on Enforcement. 127 Section 10.9 Confirmation of Payment. 128 iv Schedules Schedule 1.1-1 Account Designation Letter Schedule 1.1-3 Permitted Liens Schedule 2.1(b)(i) Form of Notice of Borrowing Schedule 2.1(e) Form of Revolving Note Schedule 2.2(d) Form of Term Note Schedule 2.4(d) Form of Swingline Note Schedule 2.10 Form of Notice of Conversion/Extension Schedule 2.18 Form of Tax Exempt Certificate Schedule 3.3 Qui Tam Actions Schedule 3.8 Litigation Schedule 3.12 Subsidiaries Schedule 3.16 Intellectual Property Schedule 3.19(a) Location of Real Property Schedule 3.19(b) Location of Collateral Schedule 3.19(c) Chief Executive Offices Schedule 3.19(d) Mortgaged Properties Schedule 3.21 Labor Matters Schedule 3.29 Material Contracts Schedule 3.30 Insurance Schedule 4.1-1 Form of Secretary’s Certificate Schedule 4.1-2 Form of Solvency Certificate Schedule 4.1-3 Form of Lender Consent Schedule 5.10 Form of Joinder Agreement Schedule 6.1(b) Indebtedness Schedule 6.4(a) Permitted Asset Sales Schedule 6.5 Investments Schedule 6.13 Accounts Schedule 9.6(c) Form of Assignment Agreement v CREDIT AGREEMENT, dated as of September 22, 2006, among ORTHOFIX HOLDINGS, INC., a
